Citation Nr: 0017686	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a compensable disability evaluation for otitis 
media with hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
November 1998 which denied the claimed benefits.  


REMAND

A review of the record reveals that the veteran has claimed 
that his hearing loss due to his service-connected disability 
is getting worse.  A VA audiometric evaluation was conducted 
in November 1998 that showed speech reception thresholds of 
92 percent in the veteran's right ear and 78 percent in his 
left ear.  Subsequent to the transfer of the veteran's claims 
file to the Board, the veteran's representative submitted the 
report of a private outpatient visit in December 1999 (with 
waiver of initial consideration of that evidence by the RO) 
that notes discrimination scores of 72-76 percent in both 
ears.  

In light of the apparently significant difference in the 
reported audiometric findings on the above evaluations and 
the fact that the veteran has indicated that VA has furnished 
him with hearing aids for both ears, the Board believes that 
additional VA audiometric and ear, nose, and throat (ENT) 
evaluations should be scheduled and the records of all VA 
treatment should be obtained prior to issuance of a final 
appellate decision in this case.  

The Board also notes that the last action undertaken by the 
RO in this case was to issue a statement of the case in 
January 1999.  Effective in June 1999, the rating criteria 
concerning hearing loss and diseases of the ear were revised.  
It is clear that the RO did not consider the revised criteria 
in evaluating the veteran's service-connected disability.  
When regulations concerning entitlement to a higher rating 
are changed during the course of an appeal, the veteran is 
entitled to a decision on his claim under the criteria which 
are most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Accordingly, the RO should be afforded an 
opportunity to evaluate the veteran's otitis media and 
hearing loss utilizing the revised criteria.  

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers, 
particularly any VA facilities, who have 
treated or examined him for his service-
connected ear disability since 1998.  
With any needed signed releases from the 
veteran, the RO should request copies of 
up-to-date records of any examination or 
treatment, VA or non-VA, that the veteran 
has identified and that are not already 
of record.  All records so received 
should be associated with the claims 
file.  

2.  The veteran should then be scheduled 
for an audiometric evaluation and for an 
ENT examination.  The claims file should 
be made available to and be reviewed by 
the examiners in conjunction with their 
examinations.  All indicated special 
tests should be completed.  The ENT 
examiner should specifically indicate the 
presence and severity of any current 
active otitis media in either ear.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, 
including consideration of both the old 
and the revised criteria for rating 
hearing impairment and diseases of the 
ear that became effective in June 1999.  
If action taken remains adverse to the 
veteran, the RO should furnish him and 
his accredited representative with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



